Citation Nr: 1409749	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-03 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Gladney, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before a Decision Review Officer (DRO) at the RO in October 2010 and before the undersigned Veterans Law Judge (VLJ) at a video-conference hearing in February 2013.  Transcripts of both hearings have been associated with the record.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the exception of the transcript of the February 2013 Board hearing, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  


FINDINGS OF FACT

1.  In a final decision issued in December 2001, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.

2.  Evidence added to the record since the final December 2001 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

3.  Bilateral hearing loss was not present in service or shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

4.  Tinnitus was not present in service or shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001) [(2013)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

4.  Tinnitus was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss is completely favorable, no further action is required to comply with the VCAA and implementing regulations with respect to the application to reopen such claim.

Regarding the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2009 letter, sent prior to the initial unfavorable rating decision issued in November 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Such letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records and private treatment records have been obtained and considered.  In this regard, the Board observes that the Veteran has reported private treatment for his claimed disorders from Drs. D.K., C.C.H., and J.C.D.  While records from the latter two physicians are of record, the Veteran has indicated that Dr. D.K. is deceased.  Moreover, while he indicated at the DRO hearing that he received hearing tests through his work as a Highway Patrolman and the DRO provided him with an authorization form so as to allow VA to obtain such records; however, he did not complete or return the form.  In this regard, the duty to assist in the development and adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Furthermore, Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded a VA audiology examination in October 2009.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and an audiometric examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

Additionally, in October 2010 and February 2013, the Veteran was provided an opportunity to set forth his contentions during hearings before a DRO and the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the October 2010 and February 2013 hearings, the DRO and undersigned Veterans Law Judge, respectively, enumerated the issues on appeal.  Also, information was solicited regarding the etiology of the Veteran's claimed bilateral hearing loss and tinnitus, to include the circumstances surrounding his in-service noise exposure, as well as continuity of symptomatology, and the current nature of such disorders.  At the DRO hearing, the Veteran indicated that he received hearing tests through his work as a Highway Patrolman and the DRO provided him with an authorization form so as to allow VA to obtain such records; however, he did not complete or return the form.  Moreover, at both hearings, the Veteran reported treatment through private physicians over the years; however, all available records have previously been obtained.  Furthermore, at the Board hearing, the Veteran did not report any current treatment or that he would be seeking any medical treatment for his hearing disabilities in the near future.  Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim[s]," were also fully explained.  Id. at 497.  As such, the Board finds that, consistent with Bryant, the DRO and the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

At his DRO and Board hearings, as well as in documents of record, the Veteran contends that his bilateral hearing loss and tinnitus are related to his military service, to include his in-service noise exposure and/or an injury he incurred on the right side of his head when he hit the floor during an attack.

A.  Application to Reopen a Claim for Service Connection for Bilateral Hearing Loss

The Veteran's claim for service connection for bilateral hearing loss was originally denied in a December 2001 rating decision in which the RO found that there was no evidence that bilateral hearing loss either occurred in or was caused by service.  At the time of the December 2001 decision, the RO considered the Veteran's service treatment records as well as post-service private audiometry tests from Dr. C.C. H. dated March 1992 to June 2001, to include an opinion rendered in June 2001.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In December 2001, the Veteran was advised of the rating decision and his appellate rights.  However, he did not submit a notice of disagreement within one year of the rating decision.  In fact, no further communication regarding his claim of entitlement to service connection for bilateral hearing loss was received until June 2009.  Therefore, the December 2001 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001) [(2013)].

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for bilateral hearing loss was received prior to the expiration of the appeal period stemming from the December 2001 rating decision.  Therefore, the Board finds that 38 C.F.R. § 3.156(b) is not applicable in this case.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the December 2001 rating decision, additional evidence consisting of private treatment records and a June 2009 opinion from Dr. J.C.D., a July 2010 private audiometry examination from MedWorks, the report of an October 2009 VA examination, lay statements, testimony offered at the October 2010 DRO hearing, and testimony offered at the February 2013 Board hearing has been received.  The newly received evidence includes references to, and support of, the Veteran's contention that he experiences bilateral hearing loss as the result of in-service noise exposure, or due to an in-service head injury.

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, a June 2009 letter from Dr. J.C.D. addresses the Veteran's current bilateral hearing loss and states that he "suffered significant damage while in the war."  Additionally, the Veteran has offered statements that he injured his head during service, which he believes caused his hearing loss, and such are presumed credible for the purposes of reopening his claim.  See Justus, supra.  Therefore, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection bilateral hearing loss is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

B.  Service Connection Claims

Reopening the Veteran's claim for service connection does not end the inquiry, rather, consideration of the claim on the merits is now required.  As the AOJ considered the issue of entitlement to service connection for bilateral hearing loss on a de novo basis in the November 2009 rating decision and January 2011 statement of the case, and because the Veteran has had opportunity to address the merits of this claim in written statements and at two hearings, the Board may proceed with a final adjudication of the merits of the claim because there is no prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's March 1966 entrance examination noted his ears were normal, whisper test results were 15/15 in each section, and audiometry tests revealed:

Frequency (Hz)
500
1000
2000
3000
4000
Right 
5
10
10
15
15
Left 
5
5
10
10
5

The Board notes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As such examination was conducted in March 1966, the Board has converted the ASA units to ISO units:

Frequency (Hz)
500
1000
2000
3000
4000
Right 
20
20
20
25
20
Left 
20
15
20
20
10

In his March 1966 self-report of medical history, the Veteran indicated that he did not have "running ears" or "ear, nose, or throat trouble."

Service treatment records are negative for any complaints, treatments, or diagnoses of bilateral hearing loss or tinnitus, or any in-service injury where the Veteran landed on the right side of his head, during service.  

While the Veteran alleged that he did not receive audiometric testing at the time he was discharged from service, his service treatment records reflect that, in fact, such testing was conducted.  In this regard, upon separation examination in February 1968, the Veteran's hearing was tested again.  Audiometry testing revealed:

Frequency (Hz)
500
1000
2000
3000
4000
Right 
5
10
10
15
15
Left 
5
5
10
10
15

In two February 1968 reports of medical history, the Veteran reported "no" in reference to having "running ears" or "ear, nose, or throat trouble" as well as a "history of head injury."

Post-service, private medical records from Dr. C.C.H. dated November 1991 to August 2006 are included in the claim file.  November 1991 medical notes include the Veteran's report that two days earlier he had been involved in a motor vehicle accident where his "right ear impacted the car in the rearview mirror or some other surface and resulted in immediate sensation of fullness and loud ringing or roaring sound in the ear on the right side."  Reports of audiometry tests and diagnoses of bilateral hearing loss, tinnitus, and posttraumatic otis media with effusion are included.  The records note the Veteran's assertion that his hearing loss is due to military noise exposure.  A June 2001 letter from Dr. C.C.H.is also included.  Dr. C.C.H. reported that the Veteran "has a bilateral high tone nerve hearing loss, which I feel is basically related to his exposure to noise."

The VA also received a June 2009 medical report of an audiometry examination from Dr. J.C.D at Denneny ENT Consultants which showed significant hearing loss in both ears.  In his opinion, Dr. J.C.D. reported that the Veteran has severe-to-profound hearing loss in both ears.  He also reported that he believes the Veteran "suffered significant damage while in the war."

In July 2009, the VA received a letter from the Veteran's supervisor noting the Veteran's hearing difficulties at work and the Veteran's report that his hearing loss is due to cannon fire in the U.S. army.

In October 2009, the Veteran was afforded a VA audiology examination in conjunction with his claim for bilateral hearing loss and tinnitus.  At such time, the Veteran reported military noise exposure, to include 8-inch self-propelled Howitzers, truck engines, artillery, explosions, and heavy machinery without the use of hearing protection devices.  He also indicated that he worked as police officer, but used hearing protection on the firing range.  The Veteran further reported a negative history of head injuries, vertigo, and familial hearing loss.  It was noted that he reported a history of 2-3 ear infections in the right ear per year with the most recent infection in June 2009.  The Veteran reported that his tinnitus began in 1991.  An audiometry test revealed:

Frequency (Hz)
500
1000
2000
3000
4000
Right 
75
80
95
105
105
Left 
35
70
75
70
70

The Veteran's speech recognition score for the right ear was 30 percent and the left ear was 32 percent.  The examiner diagnosed the Veteran with mild to severe sensorineural hearing loss in the left ear and severe to profound mixed hearing loss in the right ear.  He also diagnosed the Veteran with bilateral subjective tinnitus and found that tinnitus was as likely as not a symptom associated with hearing loss.  

Following an interview with the Veteran, the aforementioned audiological testing, and a review of the claims file, to include the service treatment records as well as the private audiological records with opinions, the examiner determined the Veteran's bilateral hearing loss and tinnitus were less likely as not caused by or a result of military noise exposure.  In his rationale, the examiner stated that the entrance and exit examination showed normal hearing 500-6000 Hz bilaterally.  There were no significant threshold shifts noted for either ear.  He also noted that the Veteran reported the onset of his bilateral tinnitus was 1991, which is "corroborated by private ENT notes dated November 1991 where the Veteran reported immediate sensation of loud ringing or roaring the right ear following right ear impact during a motor vehicle accident."  The examiner further noted it is highly unlikely that the Veteran's left ear tinnitus would begin over 20 years following military service.  The examiner stated that it is more likely that the tinnitus could be related to occupational noise exposure given delayed onset, normal hearing at military discharge, and history of occupational noise exposure.

In October 2010, the Veteran was afforded a hearing before a DRO at the RO.  The Veteran contended that he "never had hearing problems before going into service" and was "always around the firing of weapons" while in service.  He asserts that he "was never instructed by his supervisors to wear hearing protection."  The Veteran reported that during an in-service attack, he was thrown from his bed and onto the concrete floor.  He hit the floor on his right side.  He stated that "all of my bad hearing is on my right side."  He reported that his hearing was not tested upon separation.  He reported that he became a Tennessee Highway Patrolman after service and always used hearing protection.  He stated that his hearing problems began in the nineties at which time he began using double hearing protection.  He reported seeking treatment from Drs. J.C.D. and C.C.H. regarding his hearing difficulties and stated both doctors believed his hearing loss was related to service.  

Thereafter, the Veteran submitted a private July 2010 audiogram from MedWorks, which notes the Veteran's hearing capabilities had dropped 5 percent from October 2009.

During the February 2013 Board hearing, the Veteran expressed his lack of noise exposure prior to service and described the noise to which he was exposed while in service on an "almost a daily, if not weekly, basis."  He stated that he "was never issued or offered any hearing protection" and "was never counseled about having hearing problems because of the loud noise."  The Veteran reported an attack on his base during service, which threw him from his bed and caused him to hit his right ear on the concrete floor.  He stated his right ear is the one he "can hardly hear anything out of."  He stated that he reported the ringing in his ears to the examiner upon separation and was told that if he wanted to pursue it, he would have to stay in the military another four to six weeks.  He declined to do so.  He reported the ringing in his ears always bothered him and the hearing loss progressed after separation from service while employed as a highway patrolman.  He reported wearing double hearing protection while working.  He stated that he went to his family doctor, Dr. J.K. (now deceased), and this doctor stated it was due to military damage.  He reported being referred to Drs. C.C.H. and J.C.D. who agreed his hearing loss military related.  He stated he has had ringing in the ears continuously since service and explained that the November 1991 car accident had no impact on his hearing loss or tinnitus.   

The Board notes that the Veteran has undisputed diagnoses of both bilateral hearing loss and tinnitus.  Moreover, in-service noise exposure has been acknowledged as the Veteran served in an artillery unit.  However, the Board finds that the Veteran's account of an in-service head injury to be not credible.  In assessing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  

In this regard, the contemporaneous medical and lay evidence of record fails to document an in-service head injury.  Specifically, the Veteran's service treatment records are negative for any report of such injury.  Moreover, upon his February 1968 separation examination, the Veteran denied a history of head injury.  Additionally, he has reported an inconsistent history pertaining to an in-service head injury as he denied such at the October 2009 VA examination, but reported such at his hearings on appeal.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he suffered an in-service head injury are inconsistent with the contemporaneous evidence.  Accordingly, while his contentions have been carefully considered, neither these contentions nor the clinical record establish that he incurred a head injury during service.

As an initial matter, the Board has considered whether presumptive service connection for bilateral hearing loss is warranted.  However, the first diagnosis of such disability was in November 1991, which is more than one year after the Veteran's separation from service in March 1968.  Furthermore, while the Veteran has not alleged a continuity of bilateral hearing loss symptomatology since his military service, such is outweighed by the contemporaneous evidence, which includes a normal audiogram and the Veteran's own denial of ear trouble at the time of his February 1968 separation examination.  Therefore, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

In light of the above, the Veteran's appeal turns on whether his bilateral hearing loss and tinnitus are related to his in-service noise exposure.  In evaluating the medical evidence of record, the Board places great probative weight on the October 2009 VA examiner's opinion regarding the etiology of the Veteran's bilateral hearing loss and tinnitus as this clinician issued an opinion that reflects consideration of all the evidence of record and cite to relevant data.  See Nieves-Rodriguez, supra; Stefl, supra.  In contrast, Dr. C.C.H.'s June 2001 opinion and Dr. J.C.D.'s June 2009 opinion do not reflect knowledge of all the relevant facts.  Specifically, neither examiner was provided a copy of the Veteran's service treatment records nor were they able to review the Veteran's audiology history prior to November 2001.  Furthermore, neither opinion explains why nor how any alleged in-service event could have resulted in either of the currently diagnosed disabilities.  Dr. C.C.H's opinion stated the Veteran's hearing loss was "basically related to his exposure to noise."  The Board finds such an opinion lacking in probative value as it provides no nexus to any event whether in-service or post-service.  His opinion is conclusory with no clear rationale, no definite etiology that would provide a basis for service connection, and failed to discuss any assertions of tinnitus as claimed by the Veteran.  Dr. J.C.D.'s opinion states that he believes the Veteran "suffered significant damage while in the war" but does not discuss the Veteran's post-service noise exposure as it may related to the etiology of the Veteran's hearing disabilities.  Moreover, neither physician addressed the impact and relevance of the Veteran's post-service November 1991 motor vehicle accident.  As such, the Board accords more probative weight to the October 2009 VA examiner's opinion than the other two medical opinions of record. 

The Board acknowledges that the Veteran is competent to report the symptoms he experiences in regards to his bilateral hearing loss and tinnitus.  Lay statements are competent to provide testimony or statements relating to symptoms or facts of events that they observed and that is within the realm of his or her personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to establish service connection.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Accordingly, the Board notes that the Veteran is competent to describe to describe his hearing loss symptoms, but he is not competent to establish a medical etiology or nexus.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the question of the etiology of his bilateral hearing loss falls outside the realm of common knowledge of a lay person as such involves consideration of impact acoustic and physical trauma has on the inner workings of the ear.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion, to include as reported by his physicians and his supervisor, is non-probative evidence.

In regard to the Veteran's tinnitus, the Board finds that he is competent to attest to the symptoms and onset of this disability.  However, in addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event - see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) - the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As previously discussed, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness in assessing credibility.  See Caluza, supra.

Here, the Board finds the Veteran lacks credibility in regard to his statements that tinnitus began during his military service.  On two separate occasions the Veteran has asserted this his tinnitus began in 1991 after a car accident where his ear was impacted.  First, in November 1991, the Veteran reported to Dr. C.C.H. that he was in a motor vehicle accident two days earlier and impacted his right ear.  He reported "immediately feeling a sensation of fullness followed by a ringing or roaring."  Thereafter, in his October 2009, VA audiology examination, the Veteran again reported his onset was 1991 after a motor vehicle accident.  See Rucker, supra; Williams, supra.  It is also pertinent to note that in his October 2010 DRO hearing and February 2013 Board hearing, the Veteran asserted that he hit his head on a concrete floor while in service, has had ringing in his ears ever since, and believes this is why his right hear hearing loss is worse than his left ear; however, as previously discussed, such statements regarding an in-service head injury are considered not credible.  Additionally, at his February 2013 hearing, he stated that the November 1991 car accident had no effect on his hearing abilities.  In light of the inconsistencies in the Veteran's assertions regarding the onset of his tinnitus, the Board finds the Veteran lacks credibility and has determined that his statements have less probative value than the October 2009 VA examination which determined the Veteran's tinnitus is not related to his military service. 

Therefore, the Board finds that there is no competent, credible evidence which provides the nexus necessary to award service connection.  The Board points out that the Veteran's claims for bilateral hearing loss and tinnitus were not raised until over two decades after service and notes that the passage of many years between discharge from active service and documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, as the Board has accorded greater probative weight to the opinion of the VA examiner than to the contentions of the Veteran and opinions of his private physicians, the most probative evidence of record reflects that the Veteran's bilateral hearing loss and tinnitus are not caused by or the result of his military service and, thus, service connection is not warranted.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  As such, the benefit-of-the-doubt doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

New and material evidence having been received, the application to reopen the claim of entitlement to service connection for bilateral hearing loss is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


